Citation Nr: 1537120	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-10 118	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a compensable rating for service-connected hearing loss, for accrued benefits purposes.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for diabetes mellitus, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1972.  He died in December 2011.  The appellant in the current appeal is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Regarding the accrued benefits issues listed on the title page of this action, as will be discussed below, in the August 2012 rating decision from which this appeal stems, the RO denied for the purposes of entitlement to accrued benefits a compensable rating for hearing loss and reopened and denied service connection for diabetes mellitus.  In January 2013, the agency of original jurisdiction (AOJ) received from the appellant a notice of disagreement (NOD) wherein she stated expressly that she was disagreeing with the August 2012 rating decision as it pertains to the denial of her claim for, among other things, accrued benefits.  The Board finds this filing constitutes a valid and timely NOD as to the RO's denial of service connection for diabetes mellitus and a compensable rating for hearing loss, for accrued benefits purposes.  Accordingly, although the accrued benefits issues listed on the title page of this action were not certified for appeal, the Board will address these issues for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the appellant so desires.  

The Board also notes that the appellant's representative has argued in a July 2015 informal hearing presentation that the appellant also claimed entitlement to death pension, which claim does appear to have been adjudicated by the AOJ.  However, a review of appellant's applications for DIC, accrued benefits, and death pension (VA Form 21-534), of which there are two, fails to reveal that the appellant intended to file a claim for death pension.  On the first application, dated January 3, 2012, the appellant stated "DIC only" in the sections of the application requesting information pertinent to a claim for death pension.  In the second application, dated January 19, 2012, the appellant crossed out all sections of the application requesting information pertaining to net worth and income and wrote "DIC."  Given this, the Board concludes that a claim for death pension was not raised.  See Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006) (holding that an intent to apply for benefits is an essential element of any claim and that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Pursuant to 38 U.S.C.A § 1310, dependency and indemnity compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).  In addition, certain chronic diseases, including hypertension and diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The law further provides that there are certain diseases, such as type II diabetes mellitus and ischemic heart disease, including atherosclerotic cardiovascular disease, such as coronary artery disease, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e).  

The Veteran died in December 2011.  His cause of death was listed on his certificate of death as acute myocardial infarction.  Other significant conditions contributing to death were listed on the death certificate to be hypertension, hyperlipidemia, and diabetes.  The appellant has asserted her belief that the Veteran's death was due his due to his exposure in service to herbicides.  At the outset, the Board notes that the appellant does not contend, and the evidence does not show, that the Veteran served in Vietnam.  Rather, the appellant has stated that the Veteran was exposed in service to herbicides while he was stationed at Udorn Royal Thai Air Force Base (RTAFB), stating that the Veteran's work area and billets placed him in close proximity to the perimeter of the base where herbicides were used.  

According to the VA Adjudication Procedures Manual and a Compensation and Pension (C&P) Service Bulletin from May 2010, VA now recognizes that tactical or tactical-like herbicides were used on the fenced-in perimeters of military bases in Thailand.  Thus, VA has determined that exposure to herbicides will be conceded for veterans whose duties placed them at or near the perimeters of certain Thailand military bases during the Vietnam era (February 28, 1961, to May 7, 1975), allowing for presumptive service connection of the diseases associated with herbicide exposure.  See VA Adjudication Procedures Manual (M21-1MR) part IV, subpt. ii, ch. 2, sec. C.10.q; Veterans Benefits Administration (VBA) C&P Service Bulletin (May 2010).  VA based this determination of evidence contained in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."   

A review of the Veteran's service personnel records that have been associated with the claims folder shows that he reported for duty at Udorn RTAFB on September 1, 1971.  His duty title was that of an admin supervisor with the 432nd Field Maintenance Squadron.  In a July 2011 statement, the Veteran reported that while stationed at Udorn RTAFB, he spent time near the perimeter fencing where herbicides were used.  In September 2011, the AOJ submitted a request to the National Personnel Records Center (NPRC) for any documents showing exposure to herbicides using PIES code "O36", which is to be used when a veteran claims herbicide exposure outside of Vietnam.  A response received that month indicated that there were no records of exposure to herbicides.  

The Board notes that the M21-1MR sets forth procedures to verify exposure to herbicides based on service in Thailand during the Vietnam era.  Specifically, the M21-1MR provides that if a veteran served with the U.S. Air Force at a specified RTAFB, of which Udorn is one, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure is to be conceded on a direct/fact-founds basis.  See M21-1MR, part IV, subpt. ii, ch. 2, sec. C.10.q.   

Here, there is no indication that the Veteran served as an Air Force security policeman, security patrol dog handler, member of the security police squadron, member of a military police unit, or with a military police occupational specialty.  See id.  Further, although the Veteran and the appellant have indicated that his service duties placed him near the air base perimeter, without some evidence to support their assertions that his service duties as an administrative specialist placed him near the air base perimeter as shown by the Board finds that the herbicide exposure cannot be conceded based on the evidence currently of record.

That finding notwithstanding, the M21-1MR requires the agency of original jurisdiction (AOJ) to place in the claims folder a copy of the C&P service's "Memorandum of Record" and to ask the Veteran for specific information concerning the dates, location, and nature of the alleged herbicide exposure.  Although the appellant was requested in an April 2012 notice letter to provide information regarding when, where, and how the Veteran was exposed to herbicides in service, the record fails to contain a "Memorandum of Record."  Further, there is no indication that the AOJ either sought verification of the Veteran's alleged exposure with the U.S. Army and Joint Services Records Research Center (JSRRC) or referred the matter to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist, as required by the M21-1MR, despite the Veteran and the appellant having asserted that the Veteran's work site was adjacent to the base perimeter.

Accordingly, the Board finds that the issue of entitlement to service connection for the cause of the Veteran's death matter must be remanded for the AOJ to complete the development required by the M21-1MR in cases such as this one.  The AOJ must determine whether the record contains sufficient information to contact the JSRRC for verification of exposure to herbicides.  If the Veteran fails to provide sufficient information to permit a search by the JSRRC, the matter should be referred to the JSRRC coordinator to make a formal finding that sufficient information to verify herbicide exposure does not exist.  See M21-1MR, part IV, subpt. ii, ch. 2, sec. C.10.q.   

Concerning the other issues listed on the title page of this decision, as noted in the introduction, in an August 2012 rating decision, the RO denied for the purposes of entitlement to accrued benefits a compensable rating for hearing loss and reopened and denied service connection for diabetes mellitus.  The appellant filed a timely NOD as to the RO's denial of those issues.  To date, however, no SOC has been furnished concerning the issues outlined above, or at least no SOC has been associated with the paperless claims files that are now before the Board (as of August 18, 2015).  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  Therefore, remand is required for the issuance of an SOC regarding the issues of entitlement service connection for diabetes mellitus and to a compensable rating for hearing loss, for accrued benefits purpose.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the appellant's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues to the Board only if the appellant perfects his appeals of such issues in accordance with the provisions of 38 U.S.C.A. § 7105.



Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must issue an SOC addressing the issues of service connection for diabetes mellitus and entitlement to a compensable rating for hearing loss, for accrued benefits purposes.  The appellant must be advised of the time limit in which she may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issues should be returned to the Board for further appellate consideration.

2.  The AOJ should contact the appellant and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional medical records related to treatment of the Veteran for hypertension, hyperlipidemia, heart disease, and/or diabetes mellitus since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the appellant that have not been previously secured and associate them with the claims folder.  

3.  The AOJ must place in the claims folder a copy of the C&P service's "Memorandum of Record" shown in M21-1MR, part IV, subpt. ii, ch. 2, sec. C.10.r.  

4.  The AOJ should contact the appellant and request information concerning the approximate dates, location and nature of the Veteran's alleged exposure to herbicides during active duty in Thailand.  If sufficient information is provided, the AOJ should contact the JSRRC for verification of exposure to herbicides.  (The AOJ must consider the assertion already of record that the Veteran's worksite was adjacent to the perimeter of the base.)  If it is determined that sufficient information to permit a search by the JSRRC is not of record, the matter should be referred to the JSRRC coordinator to make a formal finding that sufficient information to verify herbicide exposure does not exist.  See M21-1MR, part IV, subpt. ii, ch. 2, sec. C.10.q.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, to include obtaining a medical opinion if necessary, the issue of entitlement to service connection for the cause of the Veteran's death must be readjudicated.  If the benefit sought on appeal is not granted, the appellant and her representative must be furnished an SSOC and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).
